16‐4321(L) 
United States v. Serrano 




                                        In the
              United States Court of Appeals
                             for the Second Circuit
                                                  
 
 
                                 AUGUST TERM 2016 
                                           
                            Nos. 16‐4321(L); 17‐461(CON) 
                                           
                             UNITED STATES OF AMERICA, 
                                      Appellee, 
 
                                          v. 
 
                  PEDRO SERRANO, a/k/a “Louis Ortiz,” 
                           Defendant‐Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Southern District of New York 
                                             
 
                               ARGUED: APRIL 25, 2017 
                               DECIDED: MAY 10, 2017 
                                                
 
Before: KEARSE, CALABRESI and CABRANES, Circuit Judges. 

                                                  
       Defendant  Pedro  Serrano  appeals  from  two  orders  of  the 
United  States  District  Court  for  the  Southern  District  of  New  York 
(William  H.  Pauley  III,  Judge).  Serrano,  who  was  convicted  of 
possessing ammunition as a felon in violation of 18 U.S.C § 922(g)(1), 
successfully  moved  for  a  new  trial  based  on  erroneous  jury 
instructions pursuant to Federal Rule of Criminal Procedure 33, prior 
to the entrance of judgment or sentencing. Serrano also moved for a 
judgment  of  acquittal  based  on  insufficient  evidence  pursuant  to 
Federal  Rule  of  Criminal  Procedure  29,  and  for  a  dismissal  of  the 
indictment  under  the  Double  Jeopardy  Clause  of  the  United  States 
Constitution,  both  of  which  the  District  Court  denied.  Serrano 
appeals  the  District  Court’s  denials  of  his  Rule  29  and  double 
jeopardy  motions  and  moves  to  stay  his  retrial  in  the  District  Court 
pending  the  resolution  of  his  appeals.  The  Government,  inter  alia, 
opposes  the  stay  and  moves  for  summary  affirmance  of  the  District 
Court’s double jeopardy order.  

       We  lack  jurisdiction  to  consider  Serrano’s  appeals.  First, 
Serrano’s has not stated a colorable double jeopardy claim that may 
be  appealed  before  final  judgment,  as  no  event  has  occurred  to 
terminate his original jeopardy from his first trial. Second, as we have 
previously  held,  the  denial  of  a  Rule  29  motion  does  not  fall  within 
the  scope  of  the  collateral  order  doctrine  and  may  not  be  appealed 
prior to a final judgment.  

       Accordingly,  Serrano’s  appeals  are  DISMISSED  for  lack  of 
appellate jurisdiction, and all pending motions are DISMISSED AS 
MOOT. 




                                       2 
                                                  

                             EDWARD S. ZAS (Amy Gallicchio, Barry D. 
                             Leiwant, Annalisa Mirón, Of Counsel, on the 
                             brief), Federal Defenders of New York, Inc., 
                             Appeals Bureau, New York, NY, for 
                             Defendant‐Appellant. 

                             DAVID W. DENTON, JR., Assistant United 
                             States Attorney, for Joon H. Kim, Acting 
                             United States Attorney for the Southern 
                             District of New York, New York, NY, for 
                             Appellee. 

                                                  

JOSÉ A. CABRANES, Circuit Judge: 

       Defendant  Pedro  Serrano  appeals  from  two  orders  of  the 
United  States  District  Court  for  the  Southern  District  of  New  York 
(William  H.  Pauley  III,  Judge).  Serrano,  who  was  convicted  of 
possessing ammunition as a felon in violation of 18 U.S.C § 922(g)(1), 
successfully  moved  for  a  new  trial  based  on  erroneous  jury 
instructions  pursuant  to  Federal  Rule  of  Criminal  Procedure  33,1 
prior to the entrance of judgment or sentencing. Serrano also moved 


       1 Rule 33 states, in relevant part, that “[u]pon the defendant’s motion, the 
court may vacate any judgment and grant a new trial if the interest of justice so 
requires.” Fed. R. Crim. P. 33(a).  




                                          3 
for a judgment of acquittal based on insufficient evidence pursuant to 
Federal  Rule  of  Criminal  Procedure  29,2  and  for  a  dismissal  of  the 
indictment  under  the  Double  Jeopardy  Clause  of  the  United  States 
Constitution,  both  of  which  the  District  Court  denied.  Serrano 
appeals  the  District  Court’s  denials  of  his  Rule  29  and  double 
jeopardy  motions  and  moves  to  stay  his  retrial  in  the  District  Court 
pending  the  resolution  of  his  appeals.  The  Government,  inter  alia, 
opposes  the  stay  and  moves  for  summary  affirmance  of  the  District 
Court’s double jeopardy order. 

       We  lack  jurisdiction  to  consider  Serrano’s  appeals.  First, 
Serrano has not stated a colorable double jeopardy claim that may be 
appealed  before  final  judgment,  as  no  event  has  occurred  to 
terminate  his  original  jeopardy  from  his  first  trial.  Second,  as 
previously held by this court, the denial of a Rule 29 motion does not 
fall within the scope of the collateral order doctrine and may not be 
appealed prior to a final judgment.  

       Accordingly,  Serrano’s  appeals  are  DISMISSED  for  lack  of 
appellate jurisdiction, and any pending motions are DISMISSED AS 
MOOT. 



       2   Under Rule 29, “[a] defendant may move for a judgment of acquittal . . . 
within 14 days after a guilty verdict . . . .” Fed. R. Crim. P. 29(c)(1). “[A] district 
court  will  grant  a  motion  to  enter  a  judgment  of  acquittal  on  grounds  of 
insufficient evidence if it concludes that no rational trier of fact could have found 
the defendant guilty beyond a reasonable doubt.” United States v. Jackson, 335 F.3d 
170, 180 (2d Cir. 2003) (citations omitted).  




                                          4 
                                    BACKGROUND 

        In  June  2016,  a  jury  convicted  defendant  Pedro  Serrano  of 
possessing  ammunition  as  a  felon.  On  July  22,  2016,  prior  to 
sentencing,  Serrano  filed  two  motions.  First,  he  filed  a  motion  for  a 
judgment  of  acquittal  pursuant  to  Rule  29,  arguing  that  the 
Government’s  evidence  at  trial  was  insufficient  to  permit  a 
reasonable  jury  to  convict  him.  Second,  he  filed  a  motion  for  a  new 
trial pursuant to Rule 33 on the ground that the District Court’s jury 
instructions  were  flawed.  Specifically,  Serrano  argued  that  the 
District  Court  erred  in  its  jury  instructions  on  “conscious 
avoidance”—i.e.,  that  “knowledge  of  a  criminal  fact  may  be 
established  where  the  defendant  consciously  avoided  learning  the 
fact  while  aware  of  a  high  probability  of  its  existence.”3  Serrano 
contended  that  the  District  Court’s  instructions  failed  to  include  an 
“actual belief” proviso, required by our precedent, “advising the jury 
that  it  cannot  find  knowledge  of  the  [criminal]  fact  if  the  defendant 
actually believed the contrary.”4 



        3 Def.’s Mem. at 10–11, United States v. Serrano, No. 16‐cr‐169 (S.D.N.Y. July 
22,  2016),  ECF  No.  75  (quoting  United  States  v.  Sicignano,  78  F.3d  69,  71  (2d  Cir. 
1996)). 
        4  Id.  at  11  (quoting  Sicignano,  78  F.3d  at  71).  The  District  Court’s  jury 
instructions on conscious avoidance were as follows: 

        In determining whether the defendant acted knowingly you may 
        consider  whether  the  defendant  deliberately  closed  his  eyes  to 
        what would otherwise have been obvious to him. In other words, 
        if you find that the defendant was aware of a high probability that 




                                               5 
       On December 15, 2016, the District Court issued a decision on 
Serrano’s  Rule  29  and  Rule  33  motions.5  It  denied  Serrano’s  Rule 29 
motion  for  acquittal,  finding  the  evidence  sufficient  to  support  the 
jury’s  guilty  verdict.6  But  it  granted  his  Rule  33  motion  for  a  new 
trial,  holding  that  its  jury  instructions  on  conscious  avoidance  were 
indeed  erroneous.7  Accordingly,  the  District  Court  ordered  a  new 
trial to “avoid the possibility that ‘an innocent person may have been 
convicted.’”8 

       A few days later, Serrano filed a letter motion with the District 
Court  arguing  that  a  retrial  was  barred  by  the  Double  Jeopardy 
Clause  of  the  United  States  Constitution.  Specifically,  Serrano 
renewed his  argument  that  the  evidence  at  his  first  trial was  legally 
insufficient  and  contended  that,  because  he  had  prevailed  on  his 
motion for a new trial and because there was insufficient evidence of 
his  guilt,  double  jeopardy  principles  prohibited  his  retrial.  The 
District Court denied Serrano’s double jeopardy motion in a decision 


       he  was  in  possession  of  ammunition  you  may  find  that  the 
       defendant knowingly possessed it.  

United States v. Serrano, No. 16‐cr‐169, ‐‐‐ F. Supp. 3d ‐‐‐‐, 2016 WL 7335666, at *5 
(S.D.N.Y.  Dec.  15,  2016).  This  instruction  did  not  contain  an  “actual  belief” 
proviso.  
       5 Id. at *1. 
       6 Id. at *1–*5. 
       7 Id. at *5–*7. 
       8 Id. at *7 (quoting United States v. Guang, 511 F.3d 110, 119 (2d Cir. 2007)). 




                                           6 
issued  on  February  14,  2017.9  The  court  found  that  since  the  retrial 
was  a  facet  of  Serrano’s  original  jeopardy,  the  Double  Jeopardy 
Clause did not bar the retrial.10 The District Court also held that any 
appeal  from  the  denial  of  the  double  jeopardy  motion  would  be 
frivolous  since  no  event  had  occurred  to  terminate  Serrano’s 
jeopardy, and “[c]laims of double jeopardy in a case where jeopardy 
had not terminated are ‘no longer “colorable” double jeopardy claims 
which may be appealed before final judgment.’”11 

        Serrano  appeals  both  the  District  Court’s  order  denying  his 
Rule 29 motion for a judgment of acquittal, and its order denying his 
motion to dismiss on double jeopardy grounds.12 Serrano now files a 
motion  with  this  Court  seeking  a  stay  of  all  District  Court 
proceedings  pending  these  appeals.13  In  response,  the  Government 
contends  that  we  should  deny  Serrano’s  motion  for  a  stay,  dismiss 
the  appeals  for  lack  of  jurisdiction,  or,  in  the  alternative,  summarily 
affirm  the  District  Court’s  order  denying  Serrano’s  double  jeopardy 
motion.  


        9    United States v. Serrano, No. 16‐cr‐169, 2017 WL 590321 (S.D.N.Y. Feb. 14, 
2017).   
        10   Id. at *1.  
        11   Id. at *2 (quoting Richardson v. United States, 468 U.S. 317, 326 n.6 (1984)). 

         Serrano’s Rule 29 appeal is docketed before us under No. 16‐4321, while 
        12

his double jeopardy appeal is docketed under No. 17‐461.  
        13 Serrano previously sought a stay pending appeal from the District Court 
at a pretrial conference on March 2, 2017, which the District Court denied. 




                                              7 
                                      DISCUSSION 

        Prior  to  addressing  the  motions  filed  by  Serrano  and  the 
motion  by  the  Government  for  summary  affirmance,  it  is  first 
necessary  to  determine  whether  we  have  jurisdiction  over  Serrano’s 
appeals.  Generally,  our  jurisdiction  is  limited  to  “final  decisions  of 
the  district  courts,”14  which,  in  a  criminal  case,  is  marked  by 
“conviction  and  imposition  of  sentence.”15  While  Serrano  has 
appealed  before  conviction  or  sentence,  he  invokes  the  collateral 
order  doctrine,  which  provides  an  exception  to  this  finality  rule.  To 
appeal an interlocutory order under the collateral order doctrine, the 
“order  must  (1)  conclusively  determine  the  disputed  question,  (2) 
resolve an important issue completely separate from the merits of the 
action,  and  (3)  be  effectively  unreviewable  on  appeal  from  a  final 
judgment.”16 We address each of Serrano’s appeals in turn.  

I.      Double Jeopardy Appeal 

        The Supreme Court has acknowledged that an order denying a 
pretrial motion to dismiss an indictment on double jeopardy grounds 
may  be  appealed  under  the  collateral  order  doctrine.17  The 

          28 U.S.C. § 1291; see Blue Ridge Invs., L.L.C. v. Republic of Arg., 735 F.3d 72, 
        14

79 (2d Cir. 2013).  
        15 Flanagan v. United States, 465 U.S. 259, 263 (1984). 
        16 Schwartz v. City of New York, 57 F.3d 236, 237 (2d Cir. 1995). 

           Abney  v.  United  States,  431  U.S.  651,  662  (1977);  see  also  Richardson,  468 
        17

U.S. at 320. 




                                               8 
appealability  of  a  double  jeopardy  claim,  however,  “depends  upon 
its being at least colorable, and . . . frivolous claims of former jeopardy 
may  be  weeded  out  by  summary  procedures.”18  A  “colorable  claim 
. . . presupposes that there is some possible validity to a claim.”19  

       The  Government,  relying  primarily  on  the  Supreme  Court’s 
decision in Richardson v. United States, contends that Serrano’s double 
jeopardy  claim  is  not  colorable  and  therefore  not  appealable  under 
the  collateral  order  doctrine.  In  Richardson,  the  Supreme  Court 
considered  whether  a  defendant  whose  trial resulted  in a  hung  jury 
was  nevertheless  entitled  to  bring  a  double  jeopardy  claim 
contending  that  the  insufficiency  of  the  evidence  at  his  first  trial 
precluded retrial.20 The Court held that “the protection of the Double 
Jeopardy  Clause  by  its  terms  applies  only  if  there  has  been  some 
event, such as an acquittal, which terminates the original jeopardy,” 
and  “that  the  failure  of  the  jury  to  reach  a  verdict  is  not  an  event 
which  terminates  jeopardy.”21  The  Richardson  Court  further  stated 
that  “claims  of  double  jeopardy  such  as  [the  defendant’s]  are  no 




          Richardson,  468  U.S.  at  322  (citations  and  internal  quotation  marks 
       18

omitted) (emphasis added).  
       19 Id. at 326 n.6.  
       20 Id. at 318–19.  
       21 Id. at 325. 




                                          9 
longer  ‘colorable’  double  jeopardy  claims  which  may  be  appealed 
before final judgment.”22 

        We agree with the Government that Serrano’s double jeopardy 
claim is not “colorable.” When a “trial has ended in a conviction, the 
double  jeopardy  guarantee  imposes  no  limitations  whatever  upon 
the power to retry a defendant who has succeeded in getting his first 
conviction  set  aside  .  .  .  .  [unless  the]  conviction  has  been  reversed 
because of insufficiency of the evidence.”23 Here, as in Richardson, no 
event has occurred to terminate Serrano’s jeopardy from his original 
trial.  He  was  not  acquitted,  and  his  guilty  verdict  was  set  aside  for 
reasons  unrelated  to  the  sufficiency  of  the  evidence  against  him. 
Although  the  jury  rendered  a  guilty  verdict  against  Serrano,  no 
sentence  was  imposed  nor  judgment  of  conviction  entered  because 
Serrano  successfully  procured  a  new  trial.  Accordingly,  just  as  the 
declaration  of  a  mistrial  does  not  terminate  jeopardy,  so  also  a  jury 
verdict that is set aside for a new trial prior to the entry of a judgment 
of  conviction  does  not  terminate  jeopardy.  Serrano’s  original 
jeopardy  is  therefore  ongoing.  His  claim  of  double  jeopardy  is  thus 
not “colorable” and we lack jurisdiction to hear the claim.  

        Despite  Serrano’s  arguments  to  the  contrary,  our  decisions  in 
United States v. Wallach,24 United States v. Allen,25 and Hoffler v. Bezio26 

        22 Id. at 326 n.6 (emphasis added).  

          United  States  v.  DiFrancesco,  449  U.S.  117,  131  (1980)  (citations,  internal 
        23

quotation marks and emphasis omitted).  
        24 979 F.2d 912 (2d Cir. 1992). 




                                              10 
do  not  support  the  proposition  that  we  have  jurisdiction  to  review 
Serrano’s  interlocutory  double  jeopardy  appeal  simply  because  he 
challenges the sufficiency of the evidence against him. In both Allen 
and  Hoffler,  the  defendants  raised  their  sufficiency  of  the  evidence 
challenges  on  appeal  from  a  final  judgment  before  retrial  was 
ordered.27 In contrast, no final judgment of conviction has ever been 
entered  in  Serrano’s  case.  Accordingly,  Allen  and  Hoffler  have  no 
bearing  on  our  assessment  of  whether  Serrano  raises  a  “colorable” 
double jeopardy appeal. 

      Serrano’s  heavy  reliance  on  our  decision  in  Wallach  is 
misplaced  for  another  reason.  In  Wallach,  we  entertained  an 
interlocutory  double  jeopardy  appeal  that  included  a  sufficiency‐of‐
the‐evidence  challenge,  even  though  the  defendant’s  conviction  had 
been  vacated  on appeal  and a  new trial  had  been  granted.28  We  did 
so, however, precisely because Wallach’s double jeopardy claim was 
“colorable.”  

      A  prior  panel  had  vacated  Wallach’s  conviction  “on  the 
ground that the prosecution should have known that a Government 
witness’s trial testimony was false” and had ordered a retrial.29 In his 

      25 127 F.3d 260 (2d Cir. 1997). 
      26 726 F.3d 144 (2d Cir. 2013).  
      27 See Hoffler, 726 F3d at 146–47, 149; Allen, 127 F.3d at 264. 
      28 Wallach, 979 F.2d at 913–17. 
      29 Id. at 913. 




                                          11 
second  appeal—an  interlocutory  appeal  prior  to  retrial—Wallach 
argued  that  he  was  entitled  not  to  be  retried  “when  the  prosecutor 
engage[d] in serious misconduct with the intention of preventing an 
acquittal.”30  Wallach’s  argument  was  an  attempt  to  extend  the 
holding in Oregon v. Kennedy, in which the Supreme Court held that 
the  Double  Jeopardy  Clause  barred  a  retrial  where,  to  avoid  an 
acquittal,  the  prosecutor  engages  in  misconduct  for  the  purpose  of 
goading a defendant into moving for a mistrial.31 Though the Wallach 
court  ultimately  rejected  the  defendant’s  claims  on  the  merits,  it 
noted  that  “there  is  force  to  Wallach’s  argument  for  some  sort  of 
extension” of the Kennedy principle.32 Consequently, Wallach’s claim 
was  colorable,  and  is  thus  readily  distinguishable  from  the  double 
jeopardy claim brought by Serrano on this appeal. 

II.   Rule 29 Sufficiency‐of‐the‐Evidence Appeal 

      The  Government  also  argues  that  we  lack  jurisdiction  over 
Serrano’s appeal of the District Court’s denial of his Rule 29 motion 
challenging  the  sufficiency  of  the  evidence  against  him.  In  United 
States  v.  Ferguson,  we  determined  that  “denial  of  a  Rule  29  motion 
does  not  fall  within  the  narrow  scope  of  the  collateral  order 




      30 Id. at 915. 
      31 456 U.S. 667, 677–79 (1982).  
      32 Wallach, 979 F.2d at 916. 




                                          12 
doctrine.”33 For that reason, Serrano may not appeal the interlocutory 
order denying his Rule 29 motion. 

                                  CONCLUSION 

        We have considered the other arguments raised by Serrano on 
appeal  and  find  them  to  be  without  merit.  To  summarize,  we  hold 
that 

        (1) Serrano  has  not  stated  a  colorable  double  jeopardy  claim 
             that may be appealed before final judgment, as no event has 
             occurred  to  terminate  his  original  jeopardy  from  his  first 
             trial; and 

        (2) Serrano’s  appeal  of  the  denial  of  his  Rule  29  motion  does 
             not fall within the scope of the collateral order doctrine and 
             may not be appealed before final judgment.  

Serrano’s  appeals  are  therefore  DISMISSED  for  lack  of  appellate 
jurisdiction. All pending motions are DISMISSED AS MOOT. 




        33 246 F.3d 129, 138 (2d Cir. 2001).  




                                           13